ORDER
By order dated May 27, 1999, this Court granted petitioner’s petition for reinstatement subject to the following conditions: (1) petitioner pay $3,000.00 to the Client Security Fund; (2) petitioner attend Bridge the Gap; and (3) Louis O. Dore, Esquire, serve as mentor to petitioner for a period of one year from the date of petitioner’s reinstatement and make quarterly reports of petitioner’s work to the Committee on Character and Fitness. Petitioner has now paid the Client Security Fund and attended Bridge the Gap. She is hereby reinstated *552to active status with Mr. Dore to serve as mentor and file the required reports for one year.
IT IS SO ORDERED.
/s/ Ernest A. Finney, Jr., C.J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr., J.
TOAL, J., and BURNETT, J., not participating.